336 F.2d 1022
Donald S. AZAR, Appellant,v.Ivan ALLEN et al., Appellees.
No. 21142.
United States Court of Appeals Fifth Circuit.
October 15, 1964.

Appeal from the United States District Court for the Northern District of Georgia; Lewis R. Morgan, Judge.
Wesley R. Asinof, Atlanta, Ga., for appellant.
Henry L. Bowden, City Atty., Ferrin Y. Mathews, Atlanta, Ga., for appellees.
Before BROWN and BELL, Circuit Judges and SPEARS, District Judge.
PER CURIAM.


1
This matter having been decided by the District Court prior to our decision in Hornsby v. Allen, 5 Cir., 1964, 326 F.2d 605, rehearing denied, 330 F.2d 55; and it appearing that it is controlled by that decision; the same is hereby reversed and remanded to the District Court for further consideration in the light thereof.